Citation Nr: 0727426	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for the 
cause of death of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and M.G.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had confirmed active service in the Philippine 
Scouts from July 1946 to May 1949.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Manila, Philippines, regional office (RO) of the Department 
of Veterans' Affairs (VA).  

The appellant appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in July 2006.  


FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of death was denied in a July 2002 rating decision; she 
did not submit a notice of disagreement with this decision 
within one year of notice thereof. 

2.  Evidence received since the July 2002 rating decision was 
either previously considered by the Board, or does not show a 
relationship between the disabilities that caused the 
veteran's death and active service, which was the basis for 
the July 2002 denial. 



CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2006). 

2.  The evidence received since July 2002 is not new and 
material and the claim for entitlement to service connection 
for the cause of the veteran's death remains closed.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The Board observes that a claim for service connection 
for the cause of death also involves all of these elements 
except for the degree of disability.  

In addition, the Court has issued a decision which held that, 
in the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1, (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial. 

In this case, the appellant was provided with a 
preadjudication letter in December 2004.  This letter told 
the appellant what evidence was needed to substantiate the 
claim for service connection for the cause of death.  The 
appellant was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with her authorization VA would obtain private 
medical records on her behalf or she could submit the 
records.  Finally, the letter asked the appellant to send any 
relevant evidence in her possession.  

The December 2004 letter also contained the notification 
required by Kent v. Nicholson, 20 Vet. App. 1, (2006).  The 
letter explained to the appellant that new and material 
evidence was needed to reopen her previously denied claim, 
and defined what constitutes new and material evidence.  
Finally, the letter explained that the basis for the initial 
denial was the lack of evidence of a relationship between the 
disabilities that caused the death of the veteran and his 
active service.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Board notes that the duty to 
assist is somewhat limited in claims to reopen based on new 
and material evidence.  However, the Board notes that the 
appellant did not identify any new records to be obtained by 
VA.  She was afforded an opportunity to express her 
contentions and submit additional evidence at the July 2006 
hearing.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Cause of Death

The appellant contends that the cardiorespiratory arrest due 
to arteriosclerotic heart disease that resulted in the death 
of the veteran originated during active service.  She argues 
that the veteran developed hypertension during service, which 
in turn led to the development of the disabilities that 
caused his death.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If hypertension becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of hypertension during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for 
the cause of death of the veteran was initially denied in an 
April 2000 rating decision on the basis that it was not well 
grounded.  Following the enactment of the VCAA, the RO 
readjudicated the veteran's claim on a de novo basis in July 
2002.  This rating decision again denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant was notified of this decision in a July 2002 
letter.  She did not submit a notice of disagreement with 
this decision within one year of receipt of the letter.  
Therefore, the July 2002 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

An appellant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the additional evidence is to be presumed for 
the purpose of determining whether or not it is new and 
material. 

The evidence considered by the July 2002 rating decision 
included the veteran's service medical records; private 
medical records dated from 1992; a copy of the veteran's 
March 1995 death certificate; a copy of a February 1999 
medical certificate and opinion from Dr. F.; a March 2000 
statement from Dr. C. of the Philippine Veterans Affairs 
Office; and various statements and contentions from the 
appellant.  On the basis of this evidence, the decision found 
that there was no evidence of a relationship between the 
veteran's military service and his death from 
cardiorespiratory arrest due to arteriosclerotic heart 
disease and hypertension.  The decision further found that 
there was no evidence of these disabilities during the one 
year presumptive period following discharge from active 
service.  

The evidence received since the July 2002 rating decision 
consists of private medical records dated from 1992, various 
documents purporting to show additional service for the 
veteran from 1943 to 1945, and the testimony obtained at the 
July 2006 hearing.  

After careful deliberation, the Board finds that the evidence 
received since July 2002 is neither new nor material.  

The private medical records dated from 1992 are not new, but 
are merely photocopies of the same records that were 
considered by the July 2002 rating decision.  

The records purporting to show additional service for the 
veteran from 1943 to 1945 are new in that they were not 
previously considered.  At this point, the Board notes that 
an attempt to verify this additional service with the 
National Personnel Records Center was unsuccessful.  However, 
even if this additional service was verified, the new 
evidence would not be material.  None of these records 
contain any medical information that would show the veteran 
had hypertension or arteriosclerotic heart disease in 
service.  Therefore, they cannot provide a basis to reopen 
the appellant's claim. 

The only remaining evidence to consider is the testimony 
obtained at the July 2006 hearing.  The appellant testified 
that she met the veteran in 1946, and they were married in 
1949.  She believed that the veteran had hypertension at this 
time.  When asked why she believed the veteran had 
hypertension in 1949, the appellant stated that the veteran 
was not treated for hypertension until 1993, but she assumed 
he had this disability prior to then based on his complaints 
of chest and back pain, and because he snored.  See 
Transcript. 

The Board notes that while the July 2006 testimony is new, it 
is not material because the information obtained in this 
testimony does not establish a relationship between the 
disabilities that led to the death of the veteran and active 
service.  The Board finds the testimony of the appellant 
regarding the veteran's chest and back pain and his snoring 
to be very credible.  However, the appellant is not a 
physician, and she is not qualified to express a medical 
opinion that would establish a relationship between chest and 
back pain or snoring and hypertension.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Her testimony 
pertaining to the veteran's chest and back pain and snoring 
is credible, but the fact that the veteran experienced these 
symptoms is simply not material as to whether or not he had 
hypertension during service.  

Similarly, testimony obtained from M.G., the veteran's son, 
pertaining to the veteran sustaining a stab wound in service 
is also not material as to whether or not his hypertension or 
cardiovascular disease was related to service.  As for the 
testimony that the veteran may have been in the Death March, 
the Board notes that the veteran's only verified period of 
service is dated after the end of hostilities with Japan, and 
his unverified period of service begins nearly a year after 
the end of the march.  As none of the July 2006 testimony is 
material, it does not provide a basis to reopen the 
appellant's claim.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been submitted to reopen 
the appellant's claim for service connection for the cause of 
death of the veteran; her appeal is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


